Citation Nr: 0834387	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to October 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Portland, Oregon 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a May 2004 rating decision, the RO 
denied service connection for headaches.  In a May 2006 
rating decision, the RO denied service connection for PTSD.

In August 2008, the veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  During the 
hearing, he appeared to raise the issue of service connection 
for traumatic brain injury (TBI).  He indicated that he 
believed that it was possible that he sustained TBI when he 
was struck in the head on two occasions during service, and 
that TBI caused his current headaches and psychiatric 
problems.  The RO has not had the opportunity to address this 
claim.  The Board refers the claim to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran did not report chronic headaches soon after 
sustaining a fracture of the right nasal bone during service.

2.  Chronic headaches developed many years after service, and 
are not related to residuals of the service-connected nasal 
bone fracture.

3.  The veteran has not been diagnosed as having PTSD.




CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred or aggravated in 
service, and are not proximately due to or the result of 
service-connected residuals of nasal bone fracture.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).

2.  PTSD was not incurred or aggravated in service, nor 
incurred as a result of experiences during service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches

The veteran reports that he has had headaches since he 
sustained an injury of the nose and head during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records show outpatient 
treatment on July 16, 1952.  The veteran reported having a 
headache, and indicated that he was just getting over a cold.  
On July 26, the veteran was seen at sick call reporting that 
he had been in an argument and had been hit on the nose.  X-
rays showed a depressed fracture of the right nasal bone.  On 
the report of an October 1952 examination of the veteran for 
separation from service, the examiner checked normal for the 
veteran's nose, head, face, and neurological system.

In 1956, the veteran filed a claim for service connection and 
compensation for residuals of a broken nose.  He reported 
that in July 1952 another servicemember struck him in the 
nose, resulting in a fracture of the nose.  The RO granted 
the veteran's claim, and established service connection for 
residuals of fracture of nasal bone.  The veteran reported 
that x-rays of the nose were taken about two days after the 
injury, but that he did not receive any other treatment 
during service for the injury.

In January 1972, the veteran was seen at a VA medical 
facility for frontal headache and symptoms of upper 
respiratory infection.  The examiner's impression was chronic 
sinusitis.  In June 1972, the veteran contacted the RO, 
reporting that headaches and problems involving his nose were 
becoming worse.  In a September 1972 letter, an RO official 
informed the veteran that the January 1972 VA medical records 
showed upper respiratory infection and sinusitis that were 
not related to his service-connected nasal bone fracture 
residuals.

The veteran's claims file contains records of VA medical 
treatment from the late 1980s forward.  VA outpatient 
treatment notes from December 1988 reflect the veteran's 
report that he had been robbed, and had been punched in the 
left eye during the robbery.  Facial bone x-rays did not show 
any fracture near the left orbit, but showed mucosal 
thickening of the sinuses.

In February 1993, the veteran requested reevaluation of 
service-connected disabilities, including head injury and 
problems with equilibrium.  In October 1994, the veteran had 
a VA medical examination of his nose and sinuses.  X-rays 
showed no residual deformity from previous fracture of the 
nose.  The examination report is silent for any complaint of 
headaches.

In August 1996, the veteran requested service connection for 
pain felt behind his eyes and down his neck.  He attributed 
the pain to facial injury during service.  He submitted 
records of treatment in August 1996 by a private primary care 
physician, for a productive cough, assessed as chronic 
bronchitis.  On a VA nose and sinuses examination in March 
1997, the veteran did not complain of headaches.  In an April 
1997 rating decision, the RO denied service connection for 
neck pain and pain behind the eyes.

In a May 1999 VA nose, sinus, larynx, and pharynx 
examination, the veteran did not report having headaches.  
The veteran had VA domiciliary and substance abuse treatment 
from June to August 1999.  Notes from that treatment reflect 
a history of fracture of facial bones in an automobile 
accident, and of three head injuries, the most recent being a 
blow to the left temple.  The veteran reported having dull 
aching behind his eyes and in the temple area more or less 
since then.  He indicated that his headaches were chronic.  
The treating practitioner prescribed medication.

In a June 1999 submission to the RO, the veteran indicated 
that he had headaches in back of his eyes.  In a September 
1999 submission to the RO, he clarified that he was seeking 
service connection for headaches secondary to his service-
connected broken nose.  

In VA outpatient primary care in March 2000, the veteran 
reported a productive cough.  He reported a many year history 
of frequent frontal sinus headache.  He reported that he had 
been hit in the face with a pool cue in 1990, and had 
sustained facial bone fracture.  He stated that in 1993 he 
had been hit in the side of the head by robbers in Tennessee.

In a September 2000 rating decision, the RO denied service 
connection for headaches as secondary to the service-
connected nasal bone fracture residuals.

In July 2003, the veteran had a VA optometry checkup.  He 
reported having headaches in the left temple, where he had a 
history of skull fracture.  In VA primary care in March 2004, 
the veteran reported having chronic, constant, daily 
headache, felt in back of his eyes.  He reported a history of 
skull fractures on three occasions, most recently in 1998, in 
an attempted robbery.  He indicated that he had also 
sustained a left-sided head injury in Nashville, Tennessee.

In May 2004, the veteran had a VA neurological examination.  
He reported that his nasal bone was fractured in an 
altercation during service, and that he had experienced 
retro-orbital headaches ever since that injury.  He stated 
that the headaches were chronic and daily.  He indicated that 
he took nonprescription analgesics.  The examining physician 
indicated that she had reviewed the veteran's claims file.  
On examination, the examiner did not find any neurologic 
abnormalities.  The examiner stated that the veteran's 
headaches, as he described them, did not sound like post-
traumatic migraine headaches, as they were not intermittent 
or paroxysmal, and did not have a vascular quality.  The 
examiner opined, "His current chronic daily headaches are 
more likely related to ongoing lifestyle stressors, poor 
nutrition, and poor sleep."

In a May 2004 rating decision, the RO denied service 
connection for headaches.  The veteran appealed that 
decision.  In written statements, and in the August 2008 
video conference hearing, the veteran continued to assert 
that the headaches began with the blow to the head and nasal 
fracture that he sustained during service.  VA outpatient 
treatment notes from 2004 and 2005 continue to reflect the 
veteran's report of chronic headaches, with a history of head 
injuries.

Service connection is established for residuals of nasal bone 
fracture during the veteran's service.  There is no evidence 
from the time of the veteran's service or soon thereafter 
that he reported frequent or chronic headaches at that time.  
The veteran did not report having chronic headaches until 
many years after service.  The veteran has also reported 
several head and face injuries that occurred over the years 
after service.  The VA neurologist who examined the veteran 
and reviewed the claims file in 2004 found that it was not 
likely that the veteran's headaches were related to past 
trauma.  No medical professional has supported any link of 
current headaches to trauma in general, or to head or face 
trauma in service specifically.  The preponderance of the 
evidence is against service connection for current headaches.



PTSD

The veteran contends that he has PTSD that developed as a 
result of traumatic experiences during his service.  He 
reports that fellow servicemembers physically attacked him on 
two occasions, and threatened him on one occasion.  PTSD is a 
psychiatric disorder that develops as a result of traumatic 
experience.  It is possible for service connection to be 
established for PTSD that becomes manifest after separation 
from service.  In order for a claim for service connection 
for PTSD to be successful, there must be: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).

From 1987 forward, the veteran has had numerous periods of VA 
treatment for alcohol dependence, many of those as an 
inpatient or VA domiciliary resident.  Records of treatment 
from 1987 to 2000 do not show reports of psychologically 
traumatic experiences during service, or complaints of 
psychiatric problems other than alcohol dependence.  Most of 
the records from that period reflect that the veteran was 
unemployed and frequently homeless.

Records from VA treatment of the veteran for substance abuse 
in 2004 and 2005 contain the comment that the veteran 
reported a history and symptoms consistent with a diagnosis 
of PTSD.  In January 2006, the veteran filed a claim for 
service connection for PTSD based on personal trauma.  He has 
described his experiences during service in statements in 
support of his claim, and in the August 2008 hearing.

The veteran reported that he was warned of a scheme in which 
new servicemembers were asked to give up part of their pay.  
He stated that he was asked to do so, and that he refused.  
He indicated that, soon thereafter, in July 1952, another 
serviceman hit him in the face and broke his nose.  He stated 
that, on other occasion, soon afterward, another fellow 
serviceman hit him in the side of the head and knocked him 
down, and threatened him with future injury or death.  He 
indicated that he was afraid, and fled from service.  He 
related that he turned himself in at another location, 79 
days later.  He stated that since those experiences in 
service he had experienced trouble sleeping and difficulty 
trusting people.

In May 2006, the veteran had a VA psychological examination.  
The examiner reported having reviewed the veteran's claims 
file.  The veteran related the events in service of attempted 
extortion, being struck on two occasions, and being 
threatened with greater injury or death.  He reported that 
since service he had experienced depression and frequent 
episodes of anger, and had been affected by substance abuse.  
He indicated that his experiences in service showed him how 
authority figures take advantage of those they supervise, and 
that he continued to see examples of such behavior after 
service.  He related that after service he had two marriages 
that both ended in divorce.  He stated that he worked after 
service as a cook, a painter, and a truck driver, and had 
last worked in the 1980s.  He indicated that he had stopped 
working because he found it difficult to concentrate on 
driving, and that he was drinking heavily at that time.  He 
reported that his current psychological symptoms were a quick 
temper, tiredness, poor sleep, and occasional depression.  He 
denied having nightmares or intrusive memories of traumatic 
events.  With regard to poor sleep, the veteran noted that 
during periods of homelessness he had avoided sleeping 
soundly, lest he be robbed.

The examiner noted that the veteran provided sparse 
information, and that he seemed evasive.  The examiner 
observed that the veteran did not show signs of emotional or 
physiologic reactivity when he recounted his experiences 
during service.  The examiner commented that the reported 
events during the veteran's service did not appear to 
constitute "trauma sufficient to potentially cause symptoms 
of PTSD."  The examiner indicated that the veteran "did not 
appear to feel that his life was ever endangered" by those 
events.  The examiner concluded that the veteran did not 
appear to show signs of PTSD, and that he had not been 
exposed to a trauma during service that might cause PTSD.  
The examiner commented that alcohol appeared to have played a 
significant role in the veteran's life for many years.

The preponderance of the evidence from mental health 
professionals is against a diagnosis of PTSD for the veteran.  
VA practitioners who saw the veteran in 2005 and 2006 
indicated that he reported history and symptoms consistent 
with PTSD.  The VA psychologist who examined the veteran and 
reviewed his claims file in 2006, however, concluded that the 
veteran does not have PTSD.

The absence of a diagnosis of PTSD precludes service 
connection for PTSD, regardless of the other factors to be 
considered.  Nonetheless, the Board notes the examining 
psychologist found it unlikely that the veteran's current 
symptoms were linked to the veteran's experiences during 
service.  The examiner opined that the experiences the 
veteran reported did not cause him trauma that would lead to 
PTSD symptoms.  The veteran did not engage in combat with the 
enemy; but his reported experiences of personal assaults 
during service could be corroborated by sources other than 
service records.  See 38 C.F.R. § 3.304(f)(3).  Even if the 
reported personal assaults were corroborated or otherwise 
accepted as having occurred, however, service connection for 
PTSD would not be warranted; because the preponderance of the 
evidence is against both a diagnosis of PTSD and a link 
between the reported assaults and current psychological 
symptoms.  The appeal is therefore denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The RO provided notice by letters dated in February 2006 and 
February 2008, but did not complete all notice requirements 
prior to the May 2004 and May 2006 adjudications of the 
service connection claims on appeal.  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In the February 2006 and February 2008 letters, the RO 
included an explanation of VA's duty to assist in obtaining 
records and providing a medical examination or opinion where 
necessary.  Those letters also requested that the veteran 
sign and return authorization forms providing consent for VA 
to obtain his private medical records and that the veteran 
submit any evidence that the claimed conditions existed from 
service to the present time, any treatment records pertaining 
to the claim, any medical evidence of current disabilities.

Statements of the case dated in August 2005 and August 2006, 
and an August 2007 supplemental statement of the case, 
provided the veteran with the relevant regulations for his 
service connection claims, including those governing VA's 
notice and assistance duties, as well as an explanation of 
the reason for the denial of the claims.  Moreover, the 
record shows that the veteran was represented by a Veteran's 
Service Organization and its counsel during the adjudication 
and appeal of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the veteran what was 
necessary to substantiate his service connection claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical and 
mental health examinations, obtained professional opinions as 
to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


